Citation Nr: 1130155	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for bilateral hearing loss disability

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to August 2002, and from January 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

	Knee and Ankle Disabilities

The Veteran asserts that he has knee and ankle disabilities that are related to his active service.  A July 2009 VA mental health attending progress note indicates that the Veteran's active outpatient medications included Etodolac as needed for pain and inflammation.  There is no indication of a diagnosis referable to the Veteran's complaints.

At his November 2010 hearing, the Veteran testified that he had experienced stiffness in his joints.  He expressed his belief that his symptoms were related to heavy activity during his time in the Marine Corps.  He indicated that he had not been given a diagnosis referable to his complaints.  In light of the Veteran's complaints of knee and ankle pain, and their proximity to service, the Board has determined that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The Board also notes that the question of whether the Veteran's joint complaints are related to an undiagnosed illness has been raised by his testimony.  On examination, the issue of whether his complaints are manifestations of undiagnosed illness or a chronic multisymptom illness should be addressed.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).

	Hearing Loss and Tinnitus

The Board observes that the Veteran was deployed to Iraq for eight months beginning in February 2005, and that he was a gunner in the lead security vehicle in convoys.  He claims to have been exposed to acoustic trauma as the result of his duties.  In April 2009 the Veteran's claim of entitlement to service connection for hearing loss disability was denied because audiometric findings from a November 2008 VA examination did not meet VA criteria for designation of a hearing loss disability.

In that regard, the Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).   During the November 2010 hearing, the Veteran and his wife testified regarding his hearing loss.  This testimony provides new details regarding this claimed disability and raises the question of whether the Veteran has current hearing loss that would be considered a disability under the laws administered by VA.  

With respect to tinnitus, the Veteran reported during his November 2008 examination that tinnitus was not present at that time.  However, the record reflects his report of intermittent tinnitus.  As such, an opinion should be sought with respect to whether this reported tinnitus is related to any disease or injury in service.

In light of the above discussion, the Board has concluded that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed knee and ankle disabilities.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should 
note and detail all reported signs and symptoms of muscle and joint pain, to include details about the onset, frequency, duration, and severity of all complaints relating to muscle pain and joint pain, and indicate what precipitates and what relieves them.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from chronic muscle and joint pain.

The examiner should specifically determine whether the Veteran's complaints of muscle and joint pain are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as arthralgia, are not considered as diagnosed conditions for compensation purposes.

For complaints that are attributable to a known diagnostic entity, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the identified disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

      2.  Schedule the Veteran for a VA examination to
 determine the etiology of his claimed tinnitus and to determine whether he has hearing loss disability for VA purposes, and if so, its etiology.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed bilateral hearing loss disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


